EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colleen Gray on 23 February 2021.
The amendment corrects minor typographical and antecedent errors and cancels a claim (claim 9) made redundant by the most recent amendment to claim 1 by Applicant.
The application has been amended as follows: 
Claim 6, line 1, “0 [[0]]” has been changed to --5--. 
Claim 7, line 1, “0 [[0]]” has been changed to --5--. 
Claim 9 has been canceled.
Claim 10, end of last line, after “female”, --coupler-- has been inserted.
Claim 14, line 1, “13” has been changed to --12--.
Claim 14, line 2, after “distal end of”, “the” has been changed to --a--.
Claim 16, line 2, “vertebrae” has been changed to --vertebra--.
Claim 17, line 3, after “portion mates with”, “the” has been changed to --a--.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773